Mb. Justice Wole
delivered the opinion of the court.
The complaint in this case sets up substantially that Brau-lio Rodríguez Pérez is suing Vitalina- Reyes Peña and the Succession of Plácido y Francisco Rodriguez; that the complainant is the owner of the lot of which the following is a sufficient description for the purposes of this case, namely, the house measures 10.15 meters in front by 13.80 meters in depth and has a prolongation or L on the left side entering 13.13 meters long by 5.40 meters wide. The lot belongs to the municipality of Humacao and measures 11 meters in front, 10 meters on the rear and 26.25 meters on each side. The whole property is bounded on the right entering by a house belonging to Vitalina Reyes and the Succession of Francisco Rodriguez; on the left by a house belonging to the conjugal partnership of Alfonso Faura y Ríos and Orosia de Lema, the two houses being joined, and by a vácant lot bn which there stood formerly a house belonging to Juana Font; on the rear by the courtyard of a house belonging to Vitalina Reyes; on the front by said Santa Rosa* Street. That in case No. 2923 — the complaint goes on to say — begun before the District Court of Humacao by Vitalina Reyes Peña against the Succession of Plácido y Francisco Rodriguez, the marshal of that court, to secure a judgment, attached the following described property: A frame house on La Cruz Street of the city of Humacao, bounded on the front, or east, by the said street; on the right entering, or north, by a house formerly belonging to Monserrate Peña, now to Pilar Ruiz; on the left, or south, by another house belonging to Pilar Ruiz, formerly to' Monserrate Peña; on the rear, or west, *47by the rear of the properties which formerly belonged to-Ulises Martínez and Ramón Granado- and now belonging to Alfonso Faura. That' in- the attachment aforesaid a part of the extension or L of the complainant’s house is improperly included to the extent of ten meters in length and it is alleged, furthermore, that the house attached does’not'now adjoiii the property of Alfonso Faura and’ did- not formerly adjoin the property of Ulises Martínez and Ramón Granado. And the complainant prayed'that property to the extent of' 10.40 meters be exempted from the effects of the attachment.
This suit was admittedly for the trial of right of' real property. The defendant demurred on the ground' that the complaint did not state a cause of action and the court sustained the demurrer and gaye as its reasons that the action of the trial of the right of real property is for the releasing of the property of third persons wrongfully attached and that it is an essential of such action to allege the ownership of the property attached; that in the present case an attachment was directed against a piece of property indivisible in its nature and if the boundaries of the property attached were different or had been changed so that a part of the L was wrongfully included, the proper action would be in reivindication or for the determination of boundaries.
The complaint asserts that the'property as- described'includes a part of the L of the complainant, but so far as we can follow the facts of the description of the two properties this assertion is a conclusion of the complainaiit and- not a deduction from such facts or description. We think the complaint is bad for this reason alone, inasmuch as the two properties are not shown by their terms to coincide or' overlap.
Furthermore, we agree with the court and the respondent that a complaint for the trial of the right of' real property should claim the ownership and devolution of the property attached or a specific part thereof:
A difficulty of this - case is-that'we do-not know exactly what steps the marshal took. The complainant says the mar*48shal attached a certain piece of property which he describes, but we do not know whether the . marshal made a return or sent a description to the court or to the registry of property or whether he entered into physical possession of the L alleged to be under, attachment. Until \we know- definitely that- a' specific piece of property belonging to the complainant has been seized or taken possession of by the marshal we cannot find that the complainant has suffered any injury. It may be that he will never be disturbed in his possession or the right thereof.
There is nothing in the complaint to show the right of the complainant and the judgment must be affirmed.

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.